Case 1:19-cv-01918 Document 1-1 Filed 06/26/19 Page 1 of 56




                EXHIBIT 1
Case 1:19-cv-01918 Document 1-1 Filed 06/26/19 Page 2 of 56
Case 1:19-cv-01918 Document 1-1 Filed 06/26/19 Page 3 of 56
Case 1:19-cv-01918 Document 1-1 Filed 06/26/19 Page 4 of 56
Case 1:19-cv-01918 Document 1-1 Filed 06/26/19 Page 5 of 56
Case 1:19-cv-01918 Document 1-1 Filed 06/26/19 Page 6 of 56
Case 1:19-cv-01918 Document 1-1 Filed 06/26/19 Page 7 of 56
Case 1:19-cv-01918 Document 1-1 Filed 06/26/19 Page 8 of 56
Case 1:19-cv-01918 Document 1-1 Filed 06/26/19 Page 9 of 56
Case 1:19-cv-01918 Document 1-1 Filed 06/26/19 Page 10 of 56
Case 1:19-cv-01918 Document 1-1 Filed 06/26/19 Page 11 of 56
Case 1:19-cv-01918 Document 1-1 Filed 06/26/19 Page 12 of 56
Case 1:19-cv-01918 Document 1-1 Filed 06/26/19 Page 13 of 56
Case 1:19-cv-01918 Document 1-1 Filed 06/26/19 Page 14 of 56
Case 1:19-cv-01918 Document 1-1 Filed 06/26/19 Page 15 of 56
Case 1:19-cv-01918 Document 1-1 Filed 06/26/19 Page 16 of 56
Case 1:19-cv-01918 Document 1-1 Filed 06/26/19 Page 17 of 56
Case 1:19-cv-01918 Document 1-1 Filed 06/26/19 Page 18 of 56
Case 1:19-cv-01918 Document 1-1 Filed 06/26/19 Page 19 of 56
Case 1:19-cv-01918 Document 1-1 Filed 06/26/19 Page 20 of 56
Case 1:19-cv-01918 Document 1-1 Filed 06/26/19 Page 21 of 56
Case 1:19-cv-01918 Document 1-1 Filed 06/26/19 Page 22 of 56
Case 1:19-cv-01918 Document 1-1 Filed 06/26/19 Page 23 of 56
Case 1:19-cv-01918 Document 1-1 Filed 06/26/19 Page 24 of 56
Case 1:19-cv-01918 Document 1-1 Filed 06/26/19 Page 25 of 56
Case 1:19-cv-01918 Document 1-1 Filed 06/26/19 Page 26 of 56
Case 1:19-cv-01918 Document 1-1 Filed 06/26/19 Page 27 of 56
Case 1:19-cv-01918 Document 1-1 Filed 06/26/19 Page 28 of 56
Case 1:19-cv-01918 Document 1-1 Filed 06/26/19 Page 29 of 56
Case 1:19-cv-01918 Document 1-1 Filed 06/26/19 Page 30 of 56
Case 1:19-cv-01918 Document 1-1 Filed 06/26/19 Page 31 of 56
Case 1:19-cv-01918 Document 1-1 Filed 06/26/19 Page 32 of 56
Case 1:19-cv-01918 Document 1-1 Filed 06/26/19 Page 33 of 56
Case 1:19-cv-01918 Document 1-1 Filed 06/26/19 Page 34 of 56
Case 1:19-cv-01918 Document 1-1 Filed 06/26/19 Page 35 of 56
Case 1:19-cv-01918 Document 1-1 Filed 06/26/19 Page 36 of 56
Case 1:19-cv-01918 Document 1-1 Filed 06/26/19 Page 37 of 56
Case 1:19-cv-01918 Document 1-1 Filed 06/26/19 Page 38 of 56
Case 1:19-cv-01918 Document 1-1 Filed 06/26/19 Page 39 of 56
Case 1:19-cv-01918 Document 1-1 Filed 06/26/19 Page 40 of 56
           Case 1:19-cv-01918 Document 1-1 Filed 06/26/19 Page 41 of 56
                                                                      Filed
                                                                                       D.C. Superior Court
                                                                                       05/20/2019 13:18PM
                                                                                       Clerk of the Court

                 SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
                               CIVIL DIVISION

 BARBARA BALDUMAN, ET AL.,
                                                   Case No.: 2018 CA 8704 B
 Plaintiffs,

 v.

 KING ABDULLAH ACADEMY, ET AL.,

 Defendants.                                       Judge Michael L. Rankin


                                             ORDER

        This matter comes before the court upon consideration of the parties’ joint motion to

extend time to answer or otherwise plead to plaintiffs’ complaint, filed on May 16, 2019. In their

motion, the parties represent that plaintiffs intend to file an amended complaint alleging a claim

under Title VII of the Civil Rights Act, but are waiting for right-to-sue letters from the Equal

Employment Opportunity Commission. See Joint Mem. at 2. The parties further represent that

defendant King Abdullah Academy observes Ramadan and Eid, both of which will impede its

ability to timely obtain information from May to June. Id. at 1-2. Thus, the parties request that

defendant King Abdullah Academy have until June 11, 2019, or alternatively, 21 days after the

filing of an amended complaint, to respond to plaintiffs’ complaint. Joint Mot. at 1. Based on

the consent of the parties, and for good cause shown, the parties’ joint motion is granted.

        Accordingly, it is this 20th day of May, 2019 hereby:

        ORDERED, that the parties’ joint motion to extend time to answer or otherwise plead to

plaintiffs’ complaint is GRANTED; and it is further
          Case 1:19-cv-01918 Document 1-1 Filed 06/26/19 Page 42 of 56



       ORDERED, that defendant King Abdullah Academy file a responsive pleading to

plaintiffs’ complaint on or before June 11, 2019, or if an amended complaint is filed, within 21

days of the filing of that amended complaint.

       SO ORDERED.


                                                     ______________________________
                                                      Associate Judge Michael L. Rankin

Copies to:
Counsel of Record
Via CaseFileXpress

The Embassy of the Kingdom of Saudi Arabia
601 New Hampshire Avenue NW
Washington, DC 200376




                                                2
Case 1:19-cv-01918 Document 1-1 Filed 06/26/19 Page 43 of 56
Case 1:19-cv-01918 Document 1-1 Filed 06/26/19 Page 44 of 56
Case 1:19-cv-01918 Document 1-1 Filed 06/26/19 Page 45 of 56
Case 1:19-cv-01918 Document 1-1 Filed 06/26/19 Page 46 of 56
Case 1:19-cv-01918 Document 1-1 Filed 06/26/19 Page 47 of 56
Case 1:19-cv-01918 Document 1-1 Filed 06/26/19 Page 48 of 56
Case 1:19-cv-01918 Document 1-1 Filed 06/26/19 Page 49 of 56
Case 1:19-cv-01918 Document 1-1 Filed 06/26/19 Page 50 of 56
Case 1:19-cv-01918 Document 1-1 Filed 06/26/19 Page 51 of 56
Case 1:19-cv-01918 Document 1-1 Filed 06/26/19 Page 52 of 56
Case 1:19-cv-01918 Document 1-1 Filed 06/26/19 Page 53 of 56
Case 1:19-cv-01918 Document 1-1 Filed 06/26/19 Page 54 of 56
Case 1:19-cv-01918 Document 1-1 Filed 06/26/19 Page 55 of 56
Case 1:19-cv-01918 Document 1-1 Filed 06/26/19 Page 56 of 56
